Citation Nr: 1128949	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Entitlement to an increased (compensable) rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In April 2008, the Veteran testified at the RO before the undersigned Veterans Law Judge.  In a November 2008  decision, the Board reopened the claim of service connection for tinnitus and remanded that issue on the merits, as well as the other issues listed on the front page of this decision.  


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  In a September 1984 decision, the RO denied service connection for a low back injury.  A notice of disagreement was not received within the subsequent one-year period.

3.  In a September 2002 decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for lumbosacral strain.  A notice of disagreement was not received within the subsequent one-year period.

4.  Evidence submitted since the RO's September 2002 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran currently has Level I hearing in his right ear and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The RO's September 2002 rating decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

3.  New and material evidence has not been received since the RO's September 2002 rating decision; thus, the claim of service connection for a low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 3.156 (2010).

4.  The criteria for a compensable evaluation for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran's claim of service connection for tinnitus is being granted.  As such, any deficiencies with regard to VCAA as to that issue are harmless and nonprejudicial.  

With regard to the other issues, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Concerning the claim for service connection for a back disorder, an RO letter dated in June 2006 was sent, with an additional letter sent in December 2008.  The Board recognizes that the June 2006 letter notified the Veteran that the prior final denial was dated in September 1984.  As detailed below, that was the initial denial of service connection for a back disorder on the merits.  Subsequently, the RO declined to reopen that claim in September 2002.  However, the underlying basis for the denial did not change, i.e., the same type of evidence is needed to reopen the claim of service connection which was in fact explained.  That is, that the Veteran needed submit evidence to show that his low back disability was incurred during service or was the result of service.  Therefore, the Board finds that the notice complied substantially Kent and was the Veteran was also informed of all three elements required by 38 C.F.R. § 3.159(b) for a service connection claim.  Consequently, the Board finds that adequate notice has been provided regarding the Veteran's claim to reopen service connection for a back disorder.

With regard to the claim for an increased rating, VCAA notices were sent in June 2006, April 2008, and December 2008.  The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that the April 2008 letter informed the Veteran of the diagnostic codes that his disability (hearing loss) may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, Social Security Administration (SSA), and private treatment records.  The Board remanded this case for records to be obtained and for the Veteran to be afforded a VA examination.  The records were obtained and the examination was conducted in June 2009.  The VA examination included a complete review of the claims file, pertinent medical findings were provided, and rationale was provided for the assessment made by the examiner.  Thus, the examination was adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Veteran's representative indicated in the informal hearing presentation that a new examination should be afforded to the Veteran, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The case was remanded for a new examination, it was conducted, and it is adequate.  Current hearing ability was assessed.  The Board is satisfied that the RO has substantially complied with the Board's November 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Also, in an October 2009 supplemental statement of the case, the Veteran's claim was readjudicated.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reflect tinnitus.  On a post-service January 1987 examination, the ears were noted to be negative, but there were no findings specific to tinnitus.  

On a subsequent September 2002 audiological examination, the examiner indicated that tinnitus findings were negative.  Likewise, in November 2006, the Veteran was afforded another VA audiological examination and the examiner indicated that tinnitus findings were negative.  

In February 2007, the Veteran's representative indicated that the Veteran stated that he has suffered from the effect of tinnitus.  At his hearing, the  Veteran and his representative indicated that the Veteran did not recall that the symptoms of tinnitus were ever explained to him or that he was asked if he ever had those symptoms.  The representative indicated that the examiners indicated that the Veteran's findings were "negative," but there was no basis provided.  Further, with regard to the negative tinnitus findings on examination, the Veteran stated that he usually reads lips and the examiner did not face him when asking all of the requisite questions.  

The Veteran is competent to indicate whether or not he has tinnitus, as it is a disorder that a layperson can recognize.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Thus, his statements that he has tinnitus are accepted as competent evidence of tinnitus.  The Board reopened the Veteran's claim of service connection for tinnitus based on his competent statements and remanded for a VA examination to include an opinion as to as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset during active service or is related to any in-service disease or injury, including noise exposure.  The examiner was also requested to express an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was either (a) caused by, or (b) aggravated by his service-connected bilateral sensorineural hearing loss.  However, the Veteran later indicated that he was not claiming secondary service connection in a December 2008 letter.  

In June 2009, the Veteran was afforded the requested VA audiological examination.  At that time, he reported that he had tinnitus, a "humming" in his ears, which had been present for a long time.  Both inservice and post-service exposure to loud noises was reported by the Veteran.  The examiner noted that the Veteran had significant noise exposure during service and was service-connected for hearing loss, associated with that inservice noise exposure.  He also noted that tinnitus oftentimes accompanies hearing loss.  However, the examiner stated that he did not ask patients if they have "tinnitus," but rather if they have ringing, buzzing, humming, or other noises in their ears.  The examiner indicated that he assumed that the past 2006 examiner asked the same questions on examination, but the reply was negative.  The examiner stated that he was unable to render an opinion regarding the Veteran's tinnitus without resorting to mere speculation.   

The Board notes that the same examiner actually performed two of the three audiological examinations.  He indicated that it is his general practice to ask about symptoms of tinnitus, and assumed the same of the other examiner, rather than asking a veteran if he has "tinnitus."  However, unlike the current examination, the prior examinations did not address the actual specific symptoms of tinnitus.  

The Veteran has provided competent lay testimony.  However, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's testimony credible.  The examiner confirmed that the Veteran had significant in-service noise exposure.  The examiner did not address that even if tinnitus had not been noted on prior examinations, if current tinnitus was related to in-service noise exposure.  The Board accepts that it is the general practice of the examiner to inquire about tinnitus symptoms.  However, the Board also accepts that the Veteran was being evaluated primarily for hearing loss, which is clear from the examination reports, and did not recall being asked about any symptoms of tinnitus which were explained to him.  The Board finds that it would be futile to seek about opinion since the examiner indicated that speculation would be required.  Rather, the Board finds that there is reasonable doubt in this case which must be afforded to the Veteran.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102.  In Gilbert, the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence"" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  In light of the foregoing, the Board finds that application of the benefit-of-the-doubt rule as required by law and VA regulations should be made.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


New and Material Evidence for 
Service Connection for Low Back Disability

In a September 1984 decision, the RO denied service connection for a low back injury.  The RO noted that the service treatment records showed that the Veteran suffered a back injury during service on December 8, 1970, but the discharge examination was completely negative for complaints or findings of a back injury.  Subsequent to discharge, in 1984, there was evidence of the Veteran being seen for a lesion of the sacro-iliac on the left side.  The RO determined that there was no indication that current disability was in any way related to the inservice injury which was determined to be acute in nature.  Also, continuity if symptoms from that inservice injury was not shown.  A notice of disagreement was not received within the subsequent one-year period.

Thereafter, additional evidence was added to the claims file.  This evidence included private and VA medical evidence, including a January 1987 VA examination report, showing that the Veteran had low back disc disease as well as facet arthritis.  At that time, it was noted that the Veteran had experienced back pain since a June 3, 1986 back injury.  The private medical evidence included June 1986 records documenting a work-related back injury.  In addition, Henry M. Glover, D.O., a private examiner submitted a June 2002 letter in which he stated that the Veteran suffered from chronic back pain which began as the result of his lifting a palette while in the Navy.



In a September 2002 decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for lumbosacral strain.  The RO indicated that the new evidence, including Dr. Glover's statements, was not material to the claim.  The RO specifically stated that Dr. Glover had not provided a basis for his statements nor indicated that he had reviewed the Veteran's records.  A notice of disagreement was not received within the subsequent one-year period from notification of the September 2002 decision.  Therefore, the RO's September 2002 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Veteran currently seeks to reopen his claim of service connection for a low back disability.  VA, private, and SSA medical records have been added to the claims file, as well as lay evidence.  Also, duplicate service treatment records were submitted.  

The lay evidence is essentially duplicative.  The Veteran has asserted that his post-service back disability is related to the inservice back injury.  His ex-wife also indicated that the Veteran hurt his back in December 1970 and had back problems thereafter and could not work, so she divorced him in 1982.  The record already contained lay evidence that the Veteran's inservice back problems continued after the December 1970 incident.  The lay evidence is repetitive and cumulative of evidence already considered at the time of the final September 2002 final rating decision.  It had been established that the Veteran had an in-service back injury and subsequent back problems in the 1980s.  Indications of continuity of symptomatology are also cumulative.  When the Veteran submitted his original claim in 1984, he had reported receiving treatment for his back during service and after service between 1971 and 1984.  Likewise, the duplicate service treatment records are identical to the records contained in the claims file at the time of the final September 2002 final rating decision.  

With regard to the additional medical evidence, a July 21, 2006 record shows that the Veteran told a VA examiner that he had experienced back pain since he lifted a heavy pallet in 1970 during service.  The examiner did not offer an independent 


medical opinion regarding the etiology of current low back disability, which affected multiple low back segments and included disc disease.  A March 2006 medical report of Robert Charkowick, D.O., documented current back treatment, but indicated that his back pain was likely due to his morbid obesity.  

The additional evidence is not new and material.  The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not suggest that the Veteran's current low back disorder is related to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen the claim for service connection based on new and material evidence.).  On the contrary, the additional evidence includes one medical opinion to the effect that the low back pain is related to obesity was not related to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  

The application to reopen the claim of service connection for low back disability is denied.  New and material evidence has not been received since the RO's September 2002 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Increased Rating for Bilateral Sensorineural Hearing Loss

In a September 2002 rating decision, service connection for bilateral sensorineural hearing loss was granted effective June 14, 2002.  The noncompensable rating was assigned under Diagnostic Code 6100.  



In June 2006, correspondence was received in which the Veteran requested an increased rating.  Thereafter, in conjunction with his claim, he was scheduled for evaluation.  

In November 2006, he was afforded a VA audiological examination.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
30
35
LEFT

25
25
55
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The puretone threshold average in the right ear was 23.75.  The puretone threshold average in the left ear was 40.  

The Board subsequently remanded this case for the Veteran to be afforded a current VA examination.  

In June 2009, the Veteran was afforded another VA audiological examination.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
20
30
35
LEFT

25
30
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The puretone threshold average in the right ear was 24.  The puretone threshold average in the left ear was 44.  The examiner indicated that the hearing sensitivity was normal from 500 Hertz through 2000 Hertz with there being a mild sensorineural hearing loss present at 3000 and 4000 Hertz.  In the left ear, hearing sensitivity was within normal limits at 500 and 1000 


Hertz with there being a mild sensorineural hearing loss present at 2000 Hertz and a moderately severe sensorineural hearing loss present at 3000 and 4000 Hertz.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the pertinent tables were provided to the Veteran.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

Under the rating criteria, on both examinations, the results constitute Level I hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examinations yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria than the statements of the Veteran.  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran has been unemployed for years, but his hearing is non-compensable.  He has not shown that he has functional limitations on his daily activities or occupational ability.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his 

disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is granted.  

The application to reopen the claim of service connection for a low back disorder is denied.

Entitlement to an increased rating for bilateral sensorineural hearing loss is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


